DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 23 November 2020 in which claims 21, 23, 27 were amended, claims 28, 31-40 were canceled and claims 10-44 were added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 28 August 2020, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are found persuasive.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Thomas Meyers on 22 March 2021.

The application has been amended as follows: 
REPLACE CLAIM 30 WITH THE FOLLOWING:

30.    The microfluidic device of claim 21 [[28]], wherein the bolus protrudes into the first channel.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a microfluidic device for merging droplets at a junction between two channels, the first channel comprises a droplet track that steers a droplet away from a center streamline towards a bolus emerging from the second channel at the junction.  The device does not have electrodes positioned to generate an electric field at the junction.    The instant specification (¶ 43-44 of the pre-grant publication) describes the droplet track as a trench in the floor, ceiling or wall of the channel that forces the droplet into a higher energy “squashed conformation” whereby the droplet lingers within the track as it encounters the bolus emerging into the channel 
While the prior art teaches channel junctions having constrictions such as figure 21 of Quake (see Final Office Action), the prior art does not teach or reasonably suggest a droplet track as claimed and defined by the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634